         Case 1:18-cv-03394-VSB-SLC Document 53 Filed 08/06/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MEGAN BARROS,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 18 Civ. 3394 (VSB) (SLC)

                                                                 ORDER FOR MOTION FOR
NATIONAL RAILROAD PASSENGER CORPORATION,
                                                                    ATTORNEYS’ FEES
d/b/a AMTRAK,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to Judge Broderick’s referral (ECF No. 52), on June 16, 2020 the undersigned

held a settlement conference between Plaintiff and her former attorney, Marc Thompson in an

attempt to resolve the fee dispute. The parties were not able to reach an agreement, and the

Court ordered Mr. Thompson to file a motion for his fees.

         To date, no motion has been filed, and Mr. Thompson is now ORDERED to file a motion

for attorneys’ fees by August 14, 2020. If no motion is filed by that date, the Court will deem Mr.

Thompson to have waived any claim to fees in this case.

         Plaintiff is directed to provide a copy of this order to Mr. Thompson within one day of

receipt.


Dated:             New York, New York
                   August 6, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
